Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al (US 20210409993 A1) hereinafter as Fakoorian in view of Hui et al (US 20210337527 A1) hereinafter as Hui.
Regarding claim(s) 1,17 and 19, Fakoorian discloses a method and apparatus for performing wireless communication by a first device (See Fig(s). 1 with devices 115x in communications), the method comprising: 
establishing a PC5 radio resource control (RRC) connection with a second device (See Fig(s). 1 device 115d forming a PC5 interface with 115c), wherein the second device is a relay device for relaying communication between the first device and a base station (See Fig(s). 1 second device 115c is in communication with base station…. See ¶ 40, 66, NR, a sidelink between two UEs (without tunneling through a BS and/or a core network) is referred to as a PC5 interface, and a direct link between a BS and a UE is referred to as a Uu interface. Accordingly, a UE in communication with another UE over a sidelink may be referred to as a PC5 UE,); 
transmitting, to the second device, a first sidelink control information (SCI) through a physical sidelink control channel (PSCCH) (See Fig(s). 1, 3, 12, See ¶ 39, 65, the PSCCH may carry SCI and the PSSCH may carry SCI and/or sidelink data); 
transmitting, to the second device, a second SCI and data through a physical sidelink shared channel (PSSCH) related to the PSCCH (See Fig(s). 1, 3, 12, See ¶ 39, 65, the PSCCH may carry SCI and the PSSCH may carry SCI and/or sidelink data). 
Fakoorian fails to disclose determining a physical sidelink feedback channel (PSFCH) resource based on an index of a subchannel and a slot related to the PSSCH; based on failure to receive a sidelink (SL) hybrid automatic repeat request (HARQ) feedback for the data from the second device based on the PSFCH resource, detecting a radio link failure (RLF) for the PC5 RRC connection between the first device and the second device; and performing reselection for the relay device based on detecting the RLF for the PC5 RRC connection.  
Hui discloses determining a physical sidelink feedback channel (PSFCH) resource based on an index of a subchannel and a slot related to the PSSCH (See Fig(s). 20, See ¶ 241-242, As shown in the figure, a first sidelink transmission may be transmitted across two slots via subchannel 1. … A wireless device may select PSFCH resources based on resource mappings between PSSCH resources and PSFCH resources. ….. See ¶ 268, The mapping between the sidelink transmission and the candidate PSFCH resource may be based on a subchannel index for transmitting the sidelink transmission and an index of the candidate PSFCH resource); 
based on failure to receive a sidelink (SL) hybrid automatic repeat request (HARQ) feedback for the data from the second device based on the PSFCH resource, detecting a radio link failure (RLF) for the PC5 RRC connection between the first device and the second device (See ¶ 109… he UE measurement reporting and control of the reporting; detection of and recovery from radio link failure (RLF); and/or NAS message transfer. As part of establishing an RRC connection, RRCs 216 and 226 may establish an RRC context, which may involve configuring parameters for communication between the UE 210 and the RAN.); and 
performing reselection for the relay device based on detecting the RLF for the PC5 RRC connection (See Fig(s). 6, See ¶ 112-116).  
The process of HARQ feedback and PC5 reselection ensures continuous communications without service loss between devices of interest.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Hui within Fakoorian, so as to enhance overall network performance by ensuring continuous communications without service loss between devices of interest.

Regarding claim(s) 2, 18, 20, Fakoorian discloses wherein, based on a number of failure to receive the SL HARQ feedback reaching a first threshold, the RLF for the PC5 RRC connection is detected by the first device (See ¶ 176, The UE may detect the beam failure based on a determination that a quality of beam pair link(s) of an associated control channel is unsatisfactory (e.g., having an error rate higher than an error rate threshold,).  
Regarding claim(s) 4, Hui discloses wherein, based on detecting an integrity check failure, the RLF for the PC5 RRC connection is detected by the first device (See ¶ 109,   QoS management functions; the UE measurement reporting and control of the reporting; detection of and recovery from radio link failure (RLF); and/or NAS message transfer. As part of establishing an RRC connection, RRCs 216 and 226 may establish an RRC context, which may involve configuring parameters for communication between the UE 210 and the RAN.) Reasons for combining same as claim 1.
Regarding claim(s) 5-6, Hui discloses wherein the first device is allowed to perform reselection for the relay device while a timer is running (See ¶ 112-114, 176).  Reasons for combining same as claim 1.
Regarding claim(s) 7, Hui discloses wherein, based on detecting the RLF for the PC5 RRC connection, a signaling radio bearer (SRB) and a data radio bearer (DRB) related to the PC5 RRC connection between the first device and the second device is suspended (See ¶ 109, The RRCs 216 and 226 may provide control plane functionality between the UE 210 and the gNB 220 via signaling messages, referred to as RRC messages. RRC messages may be transmitted between the UE 210 and the RAN using signaling radio bearers and the same/similar PDCP, RLC, MAC, and PHY protocol layers.).  Reasons for combining same as claim 1.

Regarding claim(s) 8, Hui discloses based on detecting the RLF for the PC5 RRC connection, reselection for the relay device is triggered by the first device (See Fig(s). 6, See ¶ 112-116). Reasons for combining same as claim 1.  
Regarding claim(s) 9, 15, Hui discloses based on detecting the RLF for the PC5 RRC connection, transmitting a message including (i) a cause of the RLF, (ii) a list of candidate relay devices, and (iii) a result of channel measurement for the candidate relay devices, to the base station (See ¶ 115, the UE with a list of TAIs associated with a UE registration area. If the UE moves, through cell reselection).  Reasons for combining same as claim 1.  
Regarding claim(s) 10, 16, Hui discloses wherein the cause of the RLF includes at least one of information representing that the RLF is related to expiration of a timer, information representing that the RLF is related to a packet data convergence protocol (PDCP) layer, information representing that the RLF is related to a radio link control (RLC) layer, information representing that the RLF is related to a medium access control (MAC) layer, or information representing that the RLF is related to a physical layer (See ¶ 109, . RRC messages may be transmitted between the UE 210 and the RAN using signaling radio bearers and the same/similar PDCP, RLC, MAC, and PHY protocol layers. …..t he UE measurement reporting and control of the reporting; detection of and recovery from radio link failure (RLF)).  Reasons for combining same as claim 1.  
Regarding claim(s) 11, Hui discloses wherein, the reselection for the relay device comprises: performing channel measurement for at least one candidate relay device; and selecting a third device for which a result of the channel measurement exceeds a third threshold from among the at least one candidate relay device as the relay device (See ¶ 111, 169, 172 See ¶ 11b).  Reasons for combining same as claim 1.  
Regarding claim(s) 12, Fakoorian discloses transmitting a message including UE ID of the third device to the base station (See ¶ 99).  
Regarding claim(s) 13-14, Fakoorian discloses establishing the PC5 RRC connection with the third device (See Fig(s). 1, 115i to 115k to 115j).  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al (US 20210409993 A1) hereinafter as Fakoorian in view of Hui et al (US 20210337527 A1) hereinafter as Hui, further in view of Freda et al (US  20220150730 A1) hereinafter as Freda.
Freda disclose wherein, based on a number of out-of-syncs (OOSs) transferred from a physical layer of the first device to an RRC layer of the first device reaching a second threshold, the RLF for the PC5 RRC connection is detected by the first device (See ¶ 479, the WTRU may be configured with a different threshold for determination of IS/OOS with broadcast transmissions compared with unicast transmissions. [0481] a. For example, a WTRU may be configured with a first set of thresholds for IS/OOS indications for RSs received from unicast transmissions and a second set of thresholds for IS/OOS indications for RSs received from broadcast transmissions.).  
OOS indicator provides link failure feedback so as to allow for alternate connection as appropriate.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Freda within Fakoorian, so as to enhance overall network performance by ensuring continuous communications without service loss between devices of interest.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411